Citation Nr: 1730237	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  11-14 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral lumbar paraspinal muscle strain (claimed as severe back pain).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Charles, Associate Counsel

INTRODUCTION

The Veteran served on active duty for training from May 2002 to September 2002 and on active duty from January 2003 to July 2008 including service in Iraq from November 2005 to October 2006.  

This appeal comes before the Board of Veterans' Appeals (Board) from an March  2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that denied service connection for bilateral lumbar paraspinal muscle strain (claimed as severe back pain).  

In May 2014, the Veteran testified before a Decision Review Officer (DRO) at the RO.   

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDING OF FACT

The Veteran's chronic bilateral lumbar paraspinal muscle strain (claimed as severe back pain) and mild degenerative disc disease first manifested greater than one year after active service and is not attributable to service or to service-connected disabilities.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


CONCLUSION OF LAW

The Veteran's bilateral lumbar paraspinal muscle strain (claimed as severe back pain) is not attributable to service or to service-connected disabilities.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

VA's duty to notify was satisfied by a letter in November 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also satisfied its duty to assist the Veteran in the development of her claim.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this instance, evidence of record includes service treatment records, private medical records, lay statements, and VA examinations given in January 2010 and August 2014.  The examinations and subsequent opinions are adequate for adjudication of this claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examiners conducted a complete examination accompanied by comprehensive review of the Veteran's medical history, rendered the necessary opinions and provided the required explanatory rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Veteran has not identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.





Service Connection Legal Authority

The Veteran served as a U.S. Army financial specialist.  She contended in a November 2009 claim that she experiences low back pain and spasms that first manifested during service in Iraq.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  Arthritis, but not muscle strain, may be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection for chronic disease may be established through a showing of continuity of symptomatology since service.  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability beyond the natural progression of a disease.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Analysis

The Veteran's service treatment records indicate that she complained of back pain in February 2003.  While there was no mention of a diagnosis during her periods of service, the examiner placed the Veteran on Motrin. 

The Veteran's military personnel records included post-deployment health assessments.  In the October 2006 assessment, the Veteran indicated that she had back pain while deployed, as well as currently.  In a November 2006 assessment, the Veteran also indicated that she experienced back pain during deployment and currently.  In a third assessment, completed June 2007, the Veteran checked back pain as a health concern or condition she felt was related to her deployment.  A large file of military clinic outpatient records from Fort Hood and Walter Reed Medical Centers dating from the Veteran's return from deployment until October 2007 are silent for any low back symptoms.  Running lists of on-going medical issues do not include low back pain or muscle strain.  

However, in the October 2007 report of the medical evaluation board at Walter Reed Army Medical Center, the orthopedic physician noted a history of low back pain in the past but that it was no longer present.  In a January 2008 discharge physical examination history questionnaire, the Veteran denied any recurrent back pain or any back problem.  The Veteran provided detailed comments on multiple medical problems but not for the lower back.  The examiner noted no spinal abnormalities.  The reports of a January 2008 medical and physical boards showed that the Veteran was discharged with severance pay for disabilities of the left shoulder, left knee, plantar fasciitis and pes planus.  The associated examination report showed a full painless range of motion of the spine with no reported low back symptoms. 

In April 2008, the Veteran underwent a VA orthopedic examination for several joints disorders, but the examination is silent for any lower back symptoms.   The Veteran did report that in her last Army physical fitness test in June 2007 she was able to do 47 push-ups, 80 sit-ups, and a two and one-half mile walk.  She reported current limitations in extended standing, running and jogging because of foot discomfort. 

In a December 2009 Statement in Support of Claim, the Veteran stated that while in service she complained about her back several times, and explained it was not getting any better.  She wrote about how painful it was to bend and pick things up, and stated she experienced muscle spasms.  She also wrote that she took Motrin to lessen the pain.  

In December 2009, W.H. submitted a lay statement in which he reported witnessing the Veteran complaints about her back pain and muscle spasms.  In January 2009, a VA outpatient history and physical was silent for any back symptoms. 

In January 2010, the Veteran underwent a VA examination of her spine.  The examiner noted a review of the claims file and the Veteran's report that she began to have moderate lumbar pain in 2007 or 2008, and could remember any particular instance or trauma that caused it, but noticed it while doing sit-ups.  The pain was reportedly occurred only while bending or sitting too long, and lasted about 15 minutes.  At the time of the exam, the Veteran was employed at Fort Hood, and used a desk and computer.  She stated her back pain did not limit her occupation, but she did not sit too long without walking to prevent pain and stiffness.  

On examination, there was tenderness to palpation of the lumbar paraspinal muscles but no abnormal posture, gait, or swelling.  Range of flexion was severely limited but normal in lateral flexion and rotation.  Although the Veteran reported pain on motion, the examiner noted no objective indications of pain.  The examiner diagnosed recurrent bilateral lumbar paraspinal muscle strain secondary to weight and posture, and stated that the bilateral lumbar paraspinal muscle strain is less likely than not caused by or a result of complaints noted in service.  The rationale given was, "The pain is not constant. There are no radiographic indications to indicate anatomic derangement as an etiology of the pain.  The Veteran was never referred to orthopedic surgery or pain medicine.  The Veteran's limited range of motion far exceeds her complaints.  The Veteran cannot remember any particular incident causing her symptoms."

In October 2010, the Veteran's coworker submitted a lay statement.  The coworker explained recalling numerous occasions where the Veteran was not been able to come to work, or was late due to extensive back pain.  The coworker wrote that during the months of July and August, the Veteran was physically not capable of reporting to work for three and four days at a time. The coworker further explained seeing the Veteran at her desk constantly repositioning herself to try and find comfortable positions to sit and alleviate pain.  The coworker stated that as an outside observer, the pain the Veteran was experiencing in her back was very real and it prohibited her from performing normally.  The coworker also noticed that on the days when the Veteran's discomfort was at its highest, her concentration and productivity were both greatly impaired. 

The Veteran also submitted a letter of disagreement in October 2010.  She explained that a few months prior, she sneezed and was paralyzed from the waist down.  She stated that she had to call the ambulance to take her to a private hospital, where they took x-rays and the doctor explained she would have to go to her primary care doctor to get an MRI done.  This caused the Veteran to miss three days.  She explained that when she visited the doctor, she was told that her back pain was from severe muscle strain and arthritis.  She stated in the past she went to the VA hospital for help but they provided her with nothing.  She wrote that she still has to take days off because of her back, and that she was prescribed ibuprofen, muscle relaxers, and hydrocodone.  

In January 2011, the Veteran submitted private medical records from Family Healthcare Associates.  The records show that in a July 2010 visit, her chief complaint was back pain.  The record states that after the Veteran sneezed, her back locked up.  It also confirms the medications mentioned above were prescribed.  The physician recorded that the Veteran had acute lumbar strain. 

In May 2011, after the Veteran's claim was denied, she submitted a substantive appeal and noted that her back issue was a chronic problem that "stemmed from the military. It didn't happen overnight."  She wrote that she went to the doctor several times during service in conjunction with her back, but it was not documented the right way.  She wrote that she did not have back problems before she entered the military.

In November 2011, a VA outpatient clinician diagnosed back arthralgia and prescribed medication.  A VA ambulatory care note dated in January 2012 included  
A diagnosis of chronic back pain treated with muscle relaxant medication.  X-rays indicated accentuated lumbar lordosis.  A magnetic resonance image obtained in October 2012 showed an annular fissure and a small central disc protrusion at L4-L5 without spinal stenosis.

In August 2014, the Veteran had an in-person VA examination.  The examiner reviewed the Veteran's VA claims file, and diagnosed lumbosacral strain and degenerative arthritis of the spine.  The medical history section of the report states that the Veteran reported having sharp pain in her lower/mid back after carrying her "ruck sack and weapon."  The Veteran indicated that she was given profile for no lifting and carrying her weapon on her back.  The Veteran indicated that she currently has flare ups of sharp pains like muscle spasms daily.  The examiner noted limitation of flexion of the lumbar spine but significantly greater than that observed during the 2010 examination.  The examiner reviewed concurrent X-rays and diagnosed possible muscular spasm, mild degenerative changes at the lower thoracic spine, and probable slight narrowing at the posterior L5-S1 disc.

When asked whether the Veteran's lumbar spine condition was at least as likely as not (50 percent or greater probability) incurred in or caused by her back pain complaints in service, the examiner stated that he was unable to associate her current back disorder to service without mere speculation, and cited the results of the military physical evaluation board that, after experiencing some back pain during service, it was no longer present at the time of discharge.  The examiner also cited the January 2009 examination listed the evidence of record regarding the Veteran's back since service.  The examiner stated that there have been no incidences of back injury or trauma after she was discharged from service.  The examiner did state that the Veteran's back condition is less likely than not related to, caused by, secondary to her service connected bilateral foot condition, and knee condition because there was no medical documentation or research to support that plantar fasciitis or limited flexion of knee causes back conditions or that the records showed treatment or diagnosis for back complaints secondary to service-connected conditions. 

In June 2015, the Veteran submitted a typed "letter of disagreement," in which she wrote that in the hearing, she didn't say her back was 100 percent connected to her foot and knee condition, but that one doctor told her that it may be connected.  She stated that she did not know, and was apparently misunderstood.  She reiterated that all she knew was that she had severe muscle strain and arthritis in her back, and that it was from the results of pressures service put on it.  

The Board finds that service connection for bilateral lumbar paraspinal muscle strain is not warranted because a chronic lumbar muscle disability with mild degenerative disc disease was not incurred during active service or until greater than one year after active service and is not attributable to events during deployment to Southwest Asia while carrying a weapon and ruck sack or was caused or aggravated by service-connected knee and foot disabilities.   

There is ample competent evidence that the Veteran currently has chronic lumbar muscle strain and mild degenerative disc disease. Therefore, the first element of service connection is met. 

The Veteran is competent and credible to report that she experienced back discomfort on occasion during the deployment to Iraq.  This is consistent with her post-deployment reports that are of record.  It is also reasonable that a soldier in a deployed area, even with primary duties as a financial specialist, would be tasked with carrying a ruck sack and weapon on occasion causing some back muscle pain.  However, the Board places much less probative weight on her report of continuing chronic muscle strain after deployment as it is inconsistent with the post-service outpatient treatment records and the results of the medical evaluation board.  These records show multiple on-going medical issues and detailed orthopedic examinations for the shoulder, knee and feet and are entirely silent for any back symptoms.  The records do not support the contention that the Veteran sought treatment many times for back pain during service, at least not after the deployment.  The Veteran also denied any recurrent back pain or any back problems during the discharge physical examination that also addressed other musculoskeletal disorders in substantial detail.  The Board places greater probative weight on these service treatment records and discharge reports as they are consistent, objective, and address the Veteran's physical status in detail. 

The Board also assigns greater probative weight to the opinions provided in the January 2010 and August 2014 VA medical examinations.  The opinions are considered probative as they were definitive, based upon a review of the Veteran's claims file and supported by detailed explanation regarding pathology of his current problems.  As such, they are found to carry significant probative weight.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

The January 2010 examiner found that the back condition was less likely than not caused by or a result of complaints noted in service because the pain in service was not constant (meaning chronic), there was no particular incident of trauma, and no pathology to support her reports of pain and demonstration of a limited range of motion.   Moreover, this examiner found no abnormal gait and attributed the back disorder to excess body weight and posture.  Furthermore, in the August 2014, the examiner stated that he could not provide a supportive opinion and highlighted that there were no incidences of back injury or trauma and that the Veteran denied recurrent back problems at the time of discharge.  This indicates that the condition did not begin during service, which is consistent with the service Veteran's treatment and examination records.  The earliest suggestion of chronic back pain was in the lay statements in 2009 and 2010 indicating recurrent difficulties at work followed by the episode of severe back pain and "paralysis below the waist" requiring hospitalization in 2010, more than one year after active service.  The Veteran did not identify or authorize recovery of these records.  

Finally, the Board finds that service connection secondary to service-connected knee and foot disorders is not warranted.  The Veteran reported that this theory was suggested by an unidentified physician as a possible cause.  However, the Board places greater probative weight on the opinion of the 2014 VA examiner who considered the theory but found that the back disorder was not caused by the knee or foot disabilities.  Because the examiner cited the medical history and his medical research and found no physiological association, the Board interprets the opinion to reasonable include a rejection of aggravation by the knee and foot disabilities.  

The weight of the credible and probative evidence demonstrates that the Veteran's current bilateral lumbar muscle strain with mild degenerative disc disease first manifested greater than one year after active service and is not attributable to an event in service or to service-connected knee and foot disabilities.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral lumbar paraspinal muscle strain (claimed as severe back pain) is denied.



____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


